By the Court.

This tender, made after this species of thoney had gone out of circulation, is certainly no bar to the plaintiff’s recovery. Under the peculiar circumstances and situation of the state at that period, no court of justice could uphold a plea of this kind. The depreciation act fixes the lowest period of its legal existence down to the 10th of May, 1780, and no further. To give, therefore, any efficacy to a tender made after that time, would, in fact, be to revive and give it circulation, after it was sunk and good for nothing.
Let the plaintiff have his postea.